Citation Nr: 1510262	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-26 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware 


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 17, 2012, and in excess of 50 percent beginning on that date.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Connolly, Counsel 



INTRODUCTION

The Veteran has verified active duty for training from June 1961 to December 1961 and active service from February 1964 to November 1968. The Veteran also served in the reserve. 

This matter comes before the Board of Veterans Appeals (Board) on appeal of a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, that granted service connection for PTSD and assigned a 30 percent rating. 

In an April 2012 rating decision, the RO increased the evaluation for PTSD from 30 to 50 percent disabling, effective February 17, 2012.  Since the rating for PTSD remains less than the maximum available schedular benefit, the increased rating claim remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In September 2014, the Board remanded this case.  


FINDINGS OF FACT

1.  From February 4, 2008 until November 16, 2014, the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, but did not result in total occupational and social impairment.

2.  From November 17, 2014, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, but did not cause occupational and social impairment, with deficiencies in most areas.



CONCLUSIONS OF LAW

1.  From February 4, 2008 until November 16, 2014, the criteria for a schedular 70 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  From November 17, 2014, the criteria for a schedular rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a February 2008 letter prior to the initial adjudication of the claim, followed later by an April 2009 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's medical records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Before proceeding with its analysis of the Veteran's PTSD claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted in this case.


PTSD

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In March 2008, the Veteran was afforded a VA examination.  On examination, the Veteran indicated that he had one close friend and he and his wife socialized with a group of people.  His leisure activities consisted of camping, fishing, and gambling.  He was employed part-time as a truck driver.  He had lost time from work due to a heart attack.  On mental status examination, his psychomotor activity was tense and his speech was loud.  He was cooperative.  His mood was constricted and he was anxious and dysphoric.  His attention and ability to perform serial sevens was intact.  He could also spell a word forwards and backwards.  He was oriented in all spheres.  His thought process unremarkable.  He had homicidal ideation.  There were no delusions.  He understood the outcome of behavior and he understood that he had a problem.  He also had a sleep impairment.  He had visual hallucinations, but they were not persistent.  He had obsessions, but no compulsions.  He did not have panic attacks.  He had good impulse control.  He had not exhibited violence for years.  His memory was intact.  His hygiene was adequate.  The diagnosis was PTSD and the GAF was 60, indicative of moderate symptoms.  The examiner opined that there was not total occupational and social impairment due to PTSD; however, the examiner indicated that the PTSD signs and symptoms resulted in deficiencies in the areas of thinking, work, and mood, noting that the Veteran engaged in negative thinking, kept isolated at work to avoid confrontations, and had depression and anxiety.  His judgment and family relations were not affected.  Although the GAF score indicated moderate impairment, the examiner's overall assessment indicated functioning consistent with a 70 percent rating.

In February 2012, the Veteran was afforded another VA examination.  This examiner felt that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the Veteran described having increased isolation as he had stopped socializing and had increased detachment with family.  He also stopped attending therapy, but was thinking of resuming.  His nightmares and flashbacks had intensified.  He also had startle reaction.  He had severe sweats and nightmares at least 3 times a week and was having more difficulty with sleep again.  He said hypervigilance was high in unfamiliar environments.  Regardless of where he was, familiar or non-familiar, he remained very jumpy.  He had depression, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships (consistent with a 50 percent rating), and an inability to establish and maintain effective relationships (consistent with a 70 percent rating).  Thus, this assessment listed a variance in the Veteran's functioning, but included findings consistent with a 70 percent rating, as shown in the prior examination.  

The Veteran was again examined by VA on November 17, 2014.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity (consistent with a 50 percent rating).  The Veteran continued to report having a strong marriage, but reported that he did not have any close friends.  He reported that his wife had sisters that he saw about once per month, but remarked that they were afraid of him since he threatened them years ago.  The Veteran had retired.  He indicated that the police had come to his house a few times when he and his daughter had gotten into fights, but he was never charged.  It was noted that the Veteran had recurrent distressing dreams, avoidance of war-related stimuli, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, hypervigilance, exaggerated startle response, and sleep disturbance.  He also experienced, depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  On mental status examination, the Veteran was pleasant and cooperative and speech and tone were normal.  However, he appeared depressed and anxious.  His memory and concentration were intact and his judgment was fair.  There were no indications of hallucinations or delusions.  He denied active suicidal or homicidal thoughts or plans.  The examiner noted that the Veteran had PTSD of a moderate level.  

Prior to November 17, 2014, the Veteran's PTSD was variously described regarding his level of disability, as evidenced on VA examinations and supported by clinical records.  However, the March 2008 examination specifically indicated that the Veteran met most of the criteria for a 70 percent rating.  The next VA examination indicated that the Veteran had a higher level of functioning, but then went on to describe symptoms that were also more nearly approximated by a 70 percent rating and in fact, indicated that the Veteran's PTSD was worse than in 2008.  At no time, however, were the 100 percent criteria met or approximated.   The Veteran did not have gross impairment in thought processes or communication; persistent delusions or hallucination; or grossly inappropriate behavior.  He was consistently able to perform activities of daily living, including maintenance of minimal personal hygiene as adequate hygiene was shown on examination.  He was oriented in all spheres and did not have memory loss for names of close relatives, own occupation, or own name.  Further, he did not exhibit similar symptoms to those provided in the rating schedule, of similar severity, frequency, and duration" such that a 100 percent schedular rating would be in order.  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 70 percent rating, but no higher, are met from February 4, 2008 until November 16, 2014.

As of November 17, 2014, the Veteran showed functioning more nearly compatible with a 50 percent level.  The November 2014 VA examiner specifically indicated that the Veteran had that level of functioning (50 percent) and went on to describe the Veteran's symptoms which supported that level of severity, but not the 70 percent level, or higher.  The Veteran did not have suicidal ideation; engage in obsessional rituals; display abnormal speech; or near-continuous panic attacks.  He did not exhibit impaired impulse control.  The Veteran did not have spatial disorientation.  The Veteran also did not have neglect of personal appearance and hygiene.  On examination, he appeared clean and appropriately dressed.  The Veteran has some difficulty adapting to work and in social situations.  However, difficulty in establishing and maintaining effective work and social relationships is specifically contemplated within a 50 percent rating.  He is not unable to maintain a relationship as shown by his long-term strong marriage.  Further, he did not exhibit similar symptoms to those provided in the rating schedule, of similar severity, frequency, and duration" such that a 70 percent schedular rating or higher would be in order.  Vazquez-Claudio.  Accordingly, the Board concludes that the criteria for a rating in excess of 50 percent from November 17, 2014 are not met.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 70 percent from February 4, 2008 until November 16, 2014, but the preponderance of the evidence is against a rating in excess of 50 percent after that date.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment beyond what is specifically described in the rating criteria already as PTSD criteria specifically addresses that matter.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

From February 4, 2008 until November 16, 2014, entitlement to a 70 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

From November 17, 2014, entitlement to a rating in excess of 50 percent for PTSD is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


